Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 10 October 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				25—
					My dearest friend—
					Washington 10. October 1822
				
				We have an interesting question whether by the “middle of the week” which in your Journal of last Saturday you mentioned as the time when you expected to reach home, you intended the middle of this week or of the next—If of the present it is already here; but then your last Journal which is of Tuesday, was written in expectation of hearing from one, which you doubtless did the next Morning. I do not despair yet of welcoming you home yet before Saturday Night; but in that case you will not receive this at Philadelphia.In this uncertainty I shall be short, and only remind you of writing me the day when you would have the Carriage sent for you to Baltimore. This City has not been remarkably healthy during the Month of September, and there are many cases of bilious fever now—But as the frosts cannot linger many days longer, the healthy Season may be expected to return soon—We are blessed be God all well at home, and hoping somewhat impatiently for your return, to your ever affectionate husband
				
					A.
				
				
			